Title: To Alexander Hamilton from John Adlum, 1 October 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading October 1st. 1799
          
          Capt. Irwin’s company marched last week for Fort Mifflin, and I sent with them two of the prisoners that are under trial and whose sentence I forwarded to you viz. Robt. Brown and George Tyson, John Lewis who the other prisoner tried is still in gaol here.
          Enclosed is the monthly return of the troops now lying at this place.
          I am going to Easton to day and will forward you the monthly return of the troops there from that place.
          I expect to return to this place on fryday next.
          With great respect I am Sir Your most Obedt. Servt.
          
            John Adlum
          
          
            P.S Capt. Irwines Compy. marched under the command of Lieut. Meminger
          
          General Alexander Hamilton
        